DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 9-10 are objected to because of the following informalities:  
Claim 9, ln. 4-5 should read ---a central body (51) holding the one or more rollers and free to rotate around [[his]] an axis---
Claim 9, ln. 7 should read ---free of implanted electronic components, electric wires or batteries.---
Claim 10, ln. 2 should read ---comprising at least one driving gear---
Claim 10, ln. 4 should read ---free of implanted electronic components, electric wires or batteries.
Claim 10, ln. 3 should read ---and one driven gear, [[an]] the inlet and [[an]] the outlet;---
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the rotation of the magnetic material" in ln. 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13, ln. 4 recites the limitation "the implantable part" in ln. 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the rotation of the central body" in ln. 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the rollers" in ln. 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "said permanent magnet" in ln. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "said permanent magnet" in ln. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "said roller pump" in ln. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zamarripa et al. (Pub. No.: US 2014/0114227 A1) in view of Pecor (Pub. No.: US 2005/0277804 A1).
	Regarding claim 1, Zamarripa discloses (fig. 4) a medical fluid drainage device (medical device 210) for drainage of edematous tissues (¶ 0021) comprising:
	At least one pumping element (pumps 222a, 222b) having an inlet and an outlet (see fig. 4), 
	At least one outlet member (outlet tube 218) having at least one lumen, connected directly or indirectly to the outlet of said pumping element (¶ 0030, ln. 8-9) and connecting said pumping element to a body cavity or to a vessel (fluid collection vessel 230 ¶ 0030, ln. 8-9) or to a subcutaneous area, and
	At least one inlet member (see implantable member 212) connected to said inlet of said pumping element (see fig. 4, implantable member is connected to intermediate tube 228 which is connected to pump 222b ¶ 0030, ln. 9-11) and providing fluidic connection between said edematous tissue and said pumping element (¶ 0030, ln. 9-11), and characterized in that the inlet member comprises at least two inlet lumens (see catheter portions 214a, 214b, ¶ 0029) running in parallel in said inlet member to be connected to said inlet of said pumping element (see fig. 4), each of said lumens contains at least one fluid access region (openings 216, ¶ 0029), wherein each fluid access region being adapted to allow simultaneous edematous fluid entry from distinct regions of said edematous tissue (¶ 0031).
	Zamarripa fails to disclose that the at least two inlet lumens have different lengths and are located at different distances from the pumping member, wherein the values of hydraulic resistance of each inlet lumen, in the tract preceding each fluid access region, for the same fluid, have a maximum difference of 30%.
	Pecor teaches (fig. 3) a medical fluid drainage device (heart assist system 110) in the same field of endeavor comprising at least one inlet member comprising at least two inlet lumens (inflow conduits 150A, 150B), the at least two inlet lumens having different lengths and are located at different distances from a pumping member (pump 132) (see fig. 3). 
	Pecor further teaches (fig. 17) that at least one of the at least two inlet lumens is coupled with a corresponding vessel via a cannula (160) (¶ 0081, ln. 19-27) which can take the form of a multilumen cannula of (fig. 17, multilumen cannula 666). Pecor further discloses that the cannula decreases the overall flow resistance (¶ 0139, ln. 22-29). 
	While Pecor does not teach that the values of hydraulic resistance of each inlet lumen, in the tract preceding each fluid access region, for the same fluid, have a maximum difference of 30%, Pecor teaches that reducing the flow resistance can reduce the overall power consumption (¶ 0167, ln. 15-24, ¶ 0168, ln. 1-2). Thus, Pecor teaches that the hydraulic resistance is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the hydraulic resistance of each inlet lumen such that it has a maximum difference of 30% in order to allow for a pump sized suitably for both of the inlet lumens (Pecor ¶ 0167, ln. 15-24, ¶ 0168, ln. 1-2). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
	Regarding claim 8, Zamarripa discloses wherein said pumping element, said outlet members and said inlet members are made of any biocompatible materials (¶ 0033-¶ 0034).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zamarripa in view of Pecor, as applied to claim 1 above, and further evidenced by Ainla (see attached reference).
	Regarding claim 3, Zamarripa in view of Pecor fail to teach wherein each of said inlet lumen is a tube with a circular section presenting a radius R and a hydraulic resistance according to the formula: Rhi= k* Di/Ri4, where Rhi is the hydraulic resistance of the lumen i, k is a constant depending on the fluid flowing in the tube, Di is the length if the lumen i, or the distance between said pumping element inlet and the beginning of the fluid access region of the lumen i, and Ri is the radius of the section of the lumen i.  
	Pecor teaches wherein each inlet lumen is a tube with a circular section presenting a radius R (inlet lumens have diameters and thus have a circular section ¶ 0070, ln. 13-16). Further, while Zamarripa in view of Pecor do not explicitly teach a hydraulic resistance according to the formula: Rhi= k* Di/Ri4, where Rhi is the hydraulic resistance of the lumen i, k is a constant depending on the fluid flowing in the tube, Di is the length if the lumen i, or the distance between said pumping element inlet and the beginning of the fluid access region of the lumen i, and Ri is the radius of the section of the lumen I, such limitation is inherent to lumens with a circular section according to Poiseuille’s law, as evidenced by Table 2.1 of Ainla.. 
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each inlet lumen of Zamarripa in view of Pecor such that it is a tube with a circular section, as taught by Pecor, as such shapes are common in medical fluid drainage devices. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zamarripa in view of Pecor, as applied to claim 1 above, and further in view of Shehada (Pub. No.: US 2004/0230179 A1).
	Regarding claim 4, Zamarripa discloses wherein the fluid access region includes at least one circular hole on the lumen wall (see fig. 4). Zamarripa in view of Pecor fail to teach dimensions between 0.1 and 2 mm in diameter.
	Shehada teaches (fig. 1B) a medical fluid drainage device (surgical drain 10) and thus in the same field of endeavor comprising a fluid access region (drain distal end 22) comprising at least one circular hole (34) with dimension of about 1.5 mm (¶ 0073, ln. 4) on the lumen wall (see fig 1B).
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one circular hole of Zamarripa in view of Pecor such that it has dimensions between 0.1 and 2 mm in diameter as taught by Shehada as such dimension is suitable for receiving fluid. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zamarripa in view of Pecor, as applied to claim 1 above, and further in view of Herbert (Pub. No.: US 2012/0245543 A1).
	Regarding claim 5, Zamarripa in view of Pecor fail to teach wherein said inlet lumens are embedded in one or more implanted, flat-shaped member (13) or patch.  
	Herbert teaches (3F) a medical fluid drainage device (device 340) and thus in the same field of endeavor comprising an inlet lumen that is embedded an implanted, flat shaped member (see appendage 344, fig. 3F).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify said inlet lumen of Zamarripa in view of Pecor such that it is embedded in one or more implanted, flat shape member, as taught by Herbert, in order to provide an inlet lumen sized and dimensioned as needed for placement in a patient (¶ 0072, ln. 13-15.
	 Regarding claim 6, Zamarripa in view of Pecor and further in view of Herbert fail to teach wherein said flat-shaped member (13) or patch has a thickness between 0.1 and 3mm and width between 5 and 100 mm.  
However, Herbert teaches that the flat-shaped member may be various sizes and dimensions as needed for placement in a patient. Thus, Herbert teaches that the size and dimensions of the flat-shaped member is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness and width of the flat-shaped member of Zamarripa in view of Pecor and further in view of Herbert such that it has a thickness between 0.1 and 3 mm and width between 5 and 100 mm in order provide a flat-shaped member sized and dimensioned for placement in a patient (¶ 0072, ln. 13-15).
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
	
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zamarripa in view of Pecor, as applied to claim 1 above, further in view of Shehada and further evidenced by Ainla.
	Regarding claim 7, Zamarripa in view of Pecor fail to teach wherein each of said inlet lumen has a rectangular section, presenting a height, a width, and a hydraulic resistance according to the formula: Rhi=[ k* Di/(1-0.63hi/wi)]*(1/hi3wi), where Rhi is the hydraulic resistance of the lumen i, k is a constant depending on the fluid flowing in the tube, Di is the length if the lumen i, or the distance between said pumping element inlet and the beginning of the fluid access region of the lumen i, and hi and wi are the height and the width of the section of the lumen i.  
	Shehada teaches (fig. 1B) a medical fluid drainage device (surgical drain 10) and thus in the same field of endeavor comprising an inlet lumen (drain distal end 24) that has a rectangular section presenting a height and a width (see fig. 1B). Further, while Zamarripa in view of Pecor do not explicitly teach a hydraulic resistance according to the formula: Rhi=[ k* Di/(1-0.63hi/wi)]*(1/hi3wi), where Rhi is the hydraulic resistance of the lumen i, k is a constant depending on the fluid flowing in the tube, Di is the length if the lumen i, or the distance between said pumping element inlet and the beginning of the fluid access region of the lumen i, and hi and wi are the height and the width of the section of the lumen i, such limitation is inherent to lumens with a rectangular section according to Table 2.1 of Ainla. 
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each inlet lumen of Zamarripa in view of Pecor such that it is a tube with a circular section, as taught by Shehada, as such shapes are common in medical fluid drainage devices. 

Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zamarripa in view of Pecor, as applied to claim 1 above, and further in view of Adaniya et al. (Pub. No.: US 2016/0030663 A1).
	Regarding claim 9, Zamarripa in view of Pecor fail to teach wherein the pumping element is a roller pump comprising at least a flexible tube for holding a liquid to be moved, a wall to support the tube having an arc-shaped profile, one or more rollers to compress the tube against the wall in one or more points, a central body holding the rollers and free to rotate around his axis, a permanent magnet, integral with the central body, a case, including an inlet and an outlet for the tube; said pumping element being free of implanted electronic component, electric wires or batteries.  
	Adaniya teaches (fig. 29, 32b, 33a) a pumping element (pump 709) that is a roller pump comprising at least a flexible tube (silicone tube 753) for holding liquid to be moved (¶ 0173, a wall (see walls of housing body 787) to support the tube having an arc-shaped profile (see fig. 29), one or more rollers (751) to compress the tube against the wall in one or more points (¶ 0173), a central body (motor magnet 745) holding the rollers (see fig. 29) and free to rotate about an axis (¶ 0169), a permanent magnet integral with the central body (¶ 0169), a case (housing body 787) including an inlet and outlet for the tube (see grooves 793 and 795, ¶ 0166); said pumping element being free of implanted electronic components, electric wires or batteries (¶ 0164). 
	The substitution of pump as taught by Zamarripa in view of Pecor, for the roller pump of Adaniya would achieve the predictable result of providing a pump that moves fluid. Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the pump of Zamarripa for the roller pump of Adaniya, as the substitution would achieve the predictable result of providing a pump that moves fluid. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
	Regarding claim 11, Zamarripa discloses (fig. 4) wherein said pumping element (222a) is an implantable pump (¶ 0030, ln. 1-4).
	Regarding claim 12, Zamarripa discloses (fig. 4) wherein said pumping element (222b) is a non-implantable pump (¶ 0030, ln. 6-8), connectable to said inlet member through percutaneous access (see fig. 4).
	Zamarripa in view of Pecor and further in view of Adaniya fail to teach that the non-implantable pump is connectable to said outlet through percutaneous access.
	Pecor teaches (fig. 6) an embodiment wherein said pumping element (332) is a non-implantable pump (see fig. 6), connectable to said outlet (outflow conduit) through percutaneous access (see fig. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Zamarripa in view of Pecor and further in view of Adaniya such that it is connectable to said outlet through percutaneous access, as taught by Pecor, in order for fluid to be returned to the patient. 

Claims 10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zamarripa in view of Pecor, as applied to claim 1 above, and further in view of Johnson et al. (Pub. No.: US 2015/0305746 A1).
	Regarding claim 10, Zamarripa discloses wherein the pumping element is a gear pump (¶ 0023). Zamarripa in view of Pecor fail to teach wherein the gear pump comprises at least one driving gear integral with a permanent magnetic disc and one driven gear, an inlet and an outlet; said pumping element free of implanted electronic component, electric wires or batteries.  
	Johnson teaches (fig. 17-18) a gear pump (actuator assembly 200) for moving fluids (¶ 0003) and thus in the same field of endeavor comprising at least one driving gear integral with a permanent magnetic disc (246) and one driven gear (gear 234), an inlet (214) and an outlet (216); said pumping element free of implanted electronic components, electric wires or batteries (see fig. 17-18).
	The substitution of pump as taught by Zamarripa in view of Pecor, for the gear pump of Johnson would achieve the predictable result of providing a pump that moves fluid. Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the pump of Zamarripa for the gear pump of Johnson, as the substitution would achieve the predictable result of providing a pump that moves fluid. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Regarding claim 15, Zamarripa discloses (fig. 4) wherein said pumping element (222a) is an implantable pump (¶ 0030, ln. 1-4).
	Regarding claim 16, Zamarripa discloses (fig. 4) wherein said pumping element (222b) is a non-implantable pump (¶ 0030, ln. 6-8), connectable to said inlet member through percutaneous access (see fig. 4).
	Zamarripa in view of Pecor and further in view of Johnson fail to teach that the non-implantable pump is connectable to said outlet through percutaneous access.
	Pecor teaches (fig. 6) an embodiment wherein said pumping element (332) is a non-implantable pump (see fig. 6), connectable to said outlet (outflow conduit) through percutaneous access (see fig. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Zamarripa in view of Pecor and further in view of Johnson such that it is connectable to said outlet through percutaneous access, as taught by Pecor, in order for fluid to be returned to the patient. 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zamarripa in view of Pecor, as applied to claim 1 above, and further in view of Shibasaki (Pub. No.: US 2005/0069436 A1).
	Regarding claim 13, Zamarripa in view of Pecor fail to teach a medical fluid drainage system comprising an external controller adapted to activate and control said pumping element and comprising at least: one or more magnetic field sources for creating a dynamic magnetic field which causes the rotation of the magnetic material in the implantable part and the rotation of the central body and of the rollers as well as a power source able to create and maintain the dynamic magnetic field.  
	Shibasaki teaches an external controller (¶ 0052) adapted to activate and control said pumping element (pump 1) and comprising at least: one or more magnetic field sources (pair of permanent magnets 60) for creating a dynamic magnetic field which causes rotation of a magnetic material (see rotor body 31 where magnets 60 are installed, ¶ 0050) and rotation of a central body (rotor portion 30) and of the rollers (rollers 34a, 34b) as well as a power source (motor 10) able to create and maintain the dynamic magnetic field (¶ 0053). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zamarripa in view of Pecor such that it includes the external controller of Shibasaki such that the pump may be controlled (Shibasaki ¶ 0024).
	Regarding claim 14, as discussed above in claim 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zamarripa in view of Pecor such that it includes the external controller of Shibasaki. 
	Shibasaki further teaches wherein said external controller contains at least one Hall sensor (¶ 0050), which output is used to determine a distance and orientation of said permanent magnet in said roller pump relative to said external controller (magnetic sensor detects the magnetic flux, ¶ 0050).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781